VANDE WALLE, Justice,
concurring specially.
I reluctantly concur in the result reached in the majority opinion. During oral argument Justice Pederson asked counsel for the petitioner whether a social service agency is successful when it can reunite parent and child or when it can terminate parental rights. The answer was that in this case the agency is successful when parental rights are terminated. I thus believe the opinion writes the final chapter to a dismal failure not only on the part of G.S. but on the part of the social service agencies, the courts, and society in general. In In Interest of J.K.S., 274 N.W.2d 244 (N.D.1979), I authored an opinion for the court in which I indicated that although J.K.S. was born prematurely, and that G.S. was immature at the time of the birth, had no husband, no mother, and no family background to assist her in developing the needed skills, these were not necessarily continuing factors because G.S. as she matures might develop the needed skills to properly care for J.K.S. In a special concurrence to the opinion in In Interest of J.K.S., 321 N.W.2d 491 (N.D.1982), I indicated that hopefully the aim of the social service agency was to reunite child and parent if possible and, to that end, affirmative action on the part of the agency was required. I interpreted the statements in the majority opinion relative to the opportunity for G.S. to establish a close relationship with her daughter and to a home study and parenting-skills evaluation to indicate that the county social service agency should make an affirmative effort to assist G.S. in establishing a relationship which would permit the mother and daughter to be permanently reunited. With the exception of G.S., all now acknowledge our failure to bring that about.
The record reflects that the social service-agency did make an affirmative effort to assist G.S. in establishing the necessary relationship. The only real charge by G.S. is that after this court in 1982 urged the agency to make an affirmative effort to reunite mother and child, the agency retained the same social worker on the case when it was apparent there was antagonism between the social worker and G.S. It may be human nature for a person in the position of G.S. to resent what she believes to be interference on the part of the social worker. Although the social worker may have been more familiar with the case, perhaps it would have been better, m view *94of the antagonism, if another social worker had been assigned to the case. But this court does not supervise the assignment of personnel within the agency and in any event the record does not reflect a serious lack of affirmative effort on the part of the agency to assist in improving the parenting skills of G.S.
Finally, I am concerned about reliance in the majority opinion on cases such as Daley v. Gunville, 348 N.W.2d 441 (N.D.1984), and Mansukhani v. Pailing, 318 N.W.2d 748 (N.D.1982). They are cited for the purpose of supporting the statement that it is a factor of considerable concern whenever a child has been absent from its natural parents for such period of time as permits the development of a psychological parent-child relationship with others. That statement may be true but it was made in the context of a custody determination rather than a case involving the termination of parental rights. I believe reliance upon those cases in this instance merely serves to blur an important distinction which we have previously said we must recognize in reviewing these matters. We stated that in a deprivation or termination proceeding the best interest of the child is not the primary question before the court although that does not suggest that the interests of the child are not considered. See, e.g., In Interest of J.A., 283 N.W.2d 83, 92, n. 5 (N.D.1979). Reliance on Daley and Mansukhani in the context of a termination case such as this is may well lead to the perception that we have established the passage of time during which the child is separated from the natural parent and placed with a foster parent as presumptive proof that the parental rights should be terminated. If that is the trend of the court in termination cases, I do not join it. In termination cases the standard, as I understand it, is that aside from all other factors the court must consider the fitness of the parents before termination of their rights with respect to a child. See, e.g., McGurren v. S.T., 241 N.W.2d 690 (N.D.1976).
In concurring in the result I rely upon the evidence that G.S. is not a fit parent.